Citation Nr: 1213874	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a mood disorder and/or depression.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service in the United States Navy from November 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the appellant requested the opportunity to provide testimony before the Board via a hearing in Washington, DC.  Subsequently, the appellant cancelled his request for a hearing in Washington, DC, but instead requested the opportunity to provide testimony before the Board via a videoconference hearing.  

Pursuant to 38 C.F.R. § 20.703 (2011), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2011).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 

Thus, in order to ensure full compliance with due process requirements, therefore, the RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011).  The case is REMANDED to the RO for the following development: 

The RO should schedule the appellant for a Board videoconference hearing at the St. Petersburg, Florida, Regional Office, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).  All correspondence pertaining to this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


